Citation Nr: 0602012	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-16 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for residual scar from 
wound of the dorsum of the left third metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 
(DAV)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1971.  The veteran was awarded the Purple Heart Medal for 
being wounded in action.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In September 2005, a Travel Board hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.  The Board notes that at the 
hearing the veteran appointed DAV to be his representative.

The Board further notes that in several statements, as well 
as at the Travel Board hearing, the veteran raised a new 
claim for service connection for arthritis of the left hand.  
This matter is referred to the RO for the appropriate action.


REMAND

The veteran claims that he is entitled to a compensable 
rating for the scar on his left hand.  Specifically, he 
claims that the scar is tender and painful.  Although the 
veteran was afforded a VA examination in May 2003, the report 
of that examination does not address whether the veteran's 
scar is tender.  Therefore, a new VA examination is 
warranted.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC or the RO should make 
arrangements for the veteran to be 
afforded an examination by an examiner 
with appropriate expertise to determine 
the nature and extent of all impairment 
due to the service-connected residual 
scar from a wound of the dorsum of the 
left third metacarpal.

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing, and informed of 
the consequences of his failure to appear 
without good cause.  The claims folder, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

The examiner should provide the 
measurements for the service-connected 
left hand scar, describe any functional 
impairment due to the service-connected 
left hand scar and identify any objective 
evidence of pain or tenderness of the 
scar.  The examiner should indicate 
whether the scar is unstable, subject to 
repeated ulceration, adherent, and/or 
hypertrophic.  

The examiner should identify all 
functional impairment of the left hand 
due to the scar, and to the extent 
possible, distinguish the impairment due 
to the service-connected disability from 
that of any non service-connected 
disorders.  The examiner should 
specifically identify any limitation of 
motion due to the service-connected 
disability, to include limitation of 
motion due to pain, incoordination, 
weakness, and excess fatigability.  The 
examiner should also attempt to assess 
the extent of any increase in limitation 
of motion on repeated use and during 
flare-ups.  The examiner should also 
provide an opinion concerning the impact 
of the service-connected disability on 
the veteran's ability to work.

The rationale for all opinions expressed 
should also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

